Citation Nr: 1730956	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs pension benefits in the amount of $49,798.00.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, which denied the Veteran's requested waiver of a debt totaling $49,798.00. 

The Veteran testified at a travel Board hearing in August 2011.  A transcript of this hearing is of record. 

In April 2014, the Board remanded the claim for further development.  There has been substantial compliance with the Board's prior remand directives. See Stegall v. West, 11 Vet. App. 268(1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

The Board notes that VA was notified of the Veteran's receipt of the unearned income at issue through a July 2009 Income Verification Match (IVM).  Through this system, financial information is shared between VA, the Internal Revenue Service (IRS), and the Social Security Administration (SSA).  Because the Veteran has independently verified the amounts of the unreported income he received in 2007, the enhanced privacy measures that are taken with IVM data (in addition to the procedures that are followed in all cases before VA) are not necessary in this case.  

FINDING OF FACT

Waiver of the amount of $49,798.00 is warranted.


CONCLUSION OF LAW

The Veteran is entitled to waiver of recovery. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  However, VCAA does not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions. See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002 & Supp. 2014). 

Under 38 U.S.C.A. § 5302, VA is required to notify a beneficiary who is the subject of an overpayment proceedings of his or her right to apply for a waiver of overpayment and to describe the procedures for requesting such waiver of overpayment. See 38 U.S.C.A. § 5302 (a) (West 2014).  In this case, the notice requirement is satisfied by way of letter sent to the Veteran in June 2010.

II. Entitlement to Waiver of Recovery of Overpayment

The Veteran seeks a waiver of recovery of overpayment of nonservice-connected pension benefits in the amount of $49,798.00.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled. 38 C.F.R. § 1.962 (2015). Whenever the Secretary finds that an overpayment has been made to a veteran or eligible person, the amount of such overpayment shall constitute a liability of such veteran or eligible person to the United States. See Mountford v. Shinseki, 24 Vet. App. 443, 450, n.6 (2011) (citing 38 U.S.C.A. §§ 3685, 5314).

In determining whether a waiver of overpayment is appropriate, VA's (and the Board's) inquiry is focused on three distinct questions. First, VA must determine if the overpayment at issue was validly created. See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered). 

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award. Jordan v. Brown, 10 Vet. App. 171(1997).

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation. If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted. See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2015); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate).

Finally, VA must consider whether collection of the debt would be against equity and good conscience. See 38 U.S.C.A. § 5302 (b); 38 C.F.R. §§ 1.962, 1.963, 1.965. The resolution of this question involves the consideration of various elements including, inter alia, the fault of the debtor, the fault of VA, undue hardship, unjust enrichment, whether collecting the debt would defeat the purpose of the benefit, and whether the Veteran changed his position to his detriment as a result of the overpayment.

In this case, the Veteran was receiving non-service connected pension benefit, which was retroactively terminated effective February 1, 2007 for failure to report unearned income in 2007.  This decision entailed that there was overpayment of $ 49,798.  

As to the inheritance, the Veteran contends that the money he received when his mother passed away in 2007 should not be considered as an undisclosed income as the money was in a joint account that was primarily in his mother's name, which he acquired after her death.  See February 2010 Statement in Support of Claim. Under 38 C.F.R. § 3.272(f), money in a joint account in a bank acquired by reason of death of the other joint owner, excludable from countable income for the purpose of determining entitlement to improved pension. 

Here, a letter dated October 2010 from Chase bank stating that the Veteran has a joint account with J.G is of record.  At the hearing in August 2011, the Veteran testified that the income in question was money in joint account with his mother that passed to him upon her death.  See hearing transcript at 3. The Board recognizes that while the letter from Chase bank merely states that there was a joint account created without providing any other specifics, it increases the probative value of the Veteran's testimony that the money in question was in a joint account.  In sum, the totality of the evidence of record weighs in favor of the Veteran's assertion that the money that he did not report was in a joint account with his mother.  

As noted above, 38 C.F.R. § 3.272(f) excludes money in a joint account acquired by reason of death from being considered as income. As such, the Board finds that the income would not have impacted his entitlement to receive his pension had he disclosed it in 2007.  There, is however, evidence of other income during this period.  Although conscious that the Veteran has not provided updated financial information as requested, the Board finds that current review of the file reveals that waiver of the debt is warranted.

In addition, the record lacks evidence of fraud, misrepresentation, or bad faith on the part of the Veteran.  During the hearing, the Veteran explained that he sought the advice of professionals who informed him that the money is a "non-taxable income" or "passive money" which he believed was not an income. See hearing transcript at 3.  The Veteran further testified that because he shared the account with his mother he did not think he had to report the money that was in the account as cash on hand. Id. at 4. Based on his testimony, the Board finds no evidence of fraud, misrepresentation, or bad faith that would preclude the Veteran from getting a waiver. 

Finally, even if the money in question was not excludable income, the Board finds that collection of the debt would be against equity and good conscience. 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights. The decision reached should not be unduly favorable or adverse to either side. The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government. 38 C.F.R. § 1.965 (a). 

In this case, the Veteran has been receiving VA benefits since 1975.  He testified that he has been able to work since that time due to multiple health problems.  See hearing transcript at 4-6.  He receives social security in the amount of $802.40 a month for him and his wife. Id.  The Veteran filed Eligibility Verification Report (EVR) in July 2010, December 2010, and September 2011 showing a monthly income of 1,291.00 and an expense of 1,412.60.  Considering the EVR of record and the Veteran's testimony, the Board finds that collection of the debt would likely cause undue hardship on the Veteran.  Therefore, waiver of the overpayment is granted. 




ORDER

Waiver of the amount of $49,798.00 is granted.





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


